Matter of Jesus Michael P. (Sonia R.) (2014 NY Slip Op 08130)





Matter of Jesus Michael P. (Sonia R.)


2014 NY Slip Op 08130


Decided on November 20, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 20, 2014

Renwick, J.P., Saxe, Moskowitz, DeGrasse, Richter, JJ.


13564 13563

[*1] In re Jesus Michael P., and another, Children Under the Age of Eighteen Years, etc.,
andSonia R., Respondent-Appellant, The Children's Aid Society, Petitioner-Respondent.


Steven N. Feinman, White Plains, for appellant.
Rosin Steinhagen Mendel, New York (Douglas H. Reiniger of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Irena Como of counsel), attorney for the children.

Orders, Family Court, New York County (Susan Knipps, J.), entered on or about August 1, 2013 and October 26, 2013, which, to the extent appealed from as limited by the briefs, terminated respondent-appellant mother's parental rights to the subject children and committed their custody and guardianship to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
A preponderance of the evidence supports the court's determination that termination of the mother's parental rights is
in the children's best interests (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). The children are residing with kinship foster parents who are certified to provide for the children's medical needs and who want to adopt them (see Matter of Jada Serenity H., 60 AD3d 469, 470 [1st Dept 2009]). A suspended judgment is not appropriate, because the mother significantly delayed addressing the problems that caused the children to be removed from her care, and those problems remained unresolved at the time of disposition (id.). In addition, the evidence shows that the mother never presented a realistic and feasible plan to provide an adequate and stable home for these children, who have special needs, and that she never sought to modify the court's [*2]order suspending visitation (see Matter of Rayshawn F., 36 AD3d 429, 430 [1st Dept 2007]; Matter of Rutherford Roderick T. [Rutherford R.T.], 4 AD3d 213, 214 [1st Dept 2004]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 20, 2014
CLERK